SUPPLEMENT DATED MAY 1, 2015 TO PROSPECTUS DATED MAY 1, 1998 FOR LIBERTY ADVISOR ISSUED BY LIBERTY LIFE ASSURANCE COMPANY OF BOSTON VARIABLE ACCOUNT J This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Old Name New Name AllianceBernstein Large Cap Growth Portfolio AB Large Cap Growth Portfolio AllianceBernstein Intermediate Bond Portfolio AB Intermediate Bond Portfolio Please retain this supplement with your prospectus for future reference. Liberty Advisor5/2015
